Motion by the plaintiff for reargument of an appeal from an order of the Supreme Court, Westchester County (Nastasi, J.), entered June 10, 1988, which was determined by decision and order of this court dated May 21,1990 [161 AD2d 690].
Upon the papers filed in support of the motion and no papers having been filed in opposition or relation thereto, it is
Ordered that the motion is granted and, upon reargument, the decision and order of this court dated May 21, 1990, is modified by adding the word "apparently” to the first sentence of the penultimate paragraph following the words "inasmuch *868as she had”.
Thompson, J. P., Rosenblatt, Miller and O’Brien, JJ., concur.